Title: From George Washington to James Hallett, 22 July 1779
From: Washington, George
To: Hallett, James


        
          Sir
          Westpoint July 22d 1779
        
        I have received Your Letters of the 10th & 12th Instant—both of the same tenor, with a Certificate and the Copies of Two more. I know nothing myself of your merits or demerits; but if reports are true—your conduct has been very unwarrantable to say no worse. You should make your appeal to the Honorable the Marine Committee or the Honbl. the Board of War for a hearing—before whom or persons properly authorised for the purpose your case will be examined— and when you will have every opportunity in your power to make your defence & evince your innocence in case you are not guilty of the matters objected against you. I return you the Certificates which you transmitted, that you may derive every advantage from them that they can give you. I am Yr Hble sert
        
          Go. Washington
        
      